     Case 4:19-cv-02885 Document 111 Filed on 07/28/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 28, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

GULF SOUTH PIPELINE COMPANY,                 §
LLC, f/k/a GULF SOUTH PIPELINE               §
COMPANY, LP,                                 §
                   Plaintiff,                §
                                             §
v.                                           §        CIVIL ACTION NO. 19-2885
                                             §
TX-MQ-0068.00000: 2.702 ACRES, MORE §
OR LESS, in the J. S. Edgar Survey, Abstract §
Number 200, Montgomery County, Texas;        §
ABEL MENDOZA and ALEJANDRO                   §
MENDOZA,                                     §
                      Defendants.            §
                                             §

                   FINDING OF FACTS AND CONCLUSIONS OF LAW

       Gulf South filed this suit under its power of eminent domain under § 7h of the Natural Gas

Act, 15 U.S.C. § 717f(h) and Federal Rule of Civil Procedure 71.1, seeking: (i) the taking of certain

interests in real property; (ii) immediate entry upon and possession of the real property interests

being taken; and (iii) the ascertainment and award of just compensation and damages to the

defendants and any other interested parties.

       Gulf South brought suit in condemnation against several tracts of land and their apparent

owners. At the time of trial, claims remain against two tracts, but motions for separate trial have

been granted regarding the other tract. (Docket Entry No. 89). The court held a bench trial on

July 22, 2020, on the tract identified in the complaint as TX-MQ-0068.00000: 2.702 ACRES,

MORE OR LESS, in the J. S. Edgar Survey, Abstract Number 200, Montgomery County, Texas,

described by instrument recorded in County Clerk’s File Number 2011093963, of the Official

Public Records of Montgomery County, Texas, which is owned by Abel Mendoza and Alejandro

Mendoza. It is referred to as the “Mendoza Property”.
     Case 4:19-cv-02885 Document 111 Filed on 07/28/20 in TXSD Page 2 of 6




       On December 13, 2019, the court granted Gulf South partial summary judgment and

determined that it has the right to condemn the Mendoza Property. (Docket Entry No. 81). The

court also found that Gulf South had an immediate right of entry on, and use of, the Permanent

Easement and Temporary Workspace rights as approved and certificated by the Federal Energy

Regulatory Commission (“FERC”), and that it could immediately begin preconstruction- and

construction-related activities for the purpose of constructing a new 19-mile, 24-inch diameter

lateral pipeline (the “Pipeline”) upon the Mendoza Property.

       In connection with that order, the court directed that Gulf South deposit with the Clerk of

Court an amount equal to one hundred and fifty percent (150%) of its appraisers’ estimate of just

compensation for the easements condemned in the Mendoza Property, totaling $7,323. (Docket

Entry No. 82). Gulf South did so on December 16, 2019.

       The question remaining for the bench trial is of just compensation owed Mendoza by Gulf

South for this condemnation of interests in the Mendoza Property.

I.     Findings of Fact

       1.      The Mendoza Property is identified as TX-MQ-0068.00000: 2.702 ACRES, MORE

OR LESS, in the J. S. Edgar Survey, Abstract Number 200, Montgomery County, Texas, as

described by instrument recorded in County Clerk’s File Number 2011093963, of the Official

Public Records of Montgomery County, Texas, and which is owned by Mendoza.

       2.      The Mendoza Property was unimproved vacant land at the time of Gulf South’s

entry onto the property.

       3.      The highest and best use of the Mendoza Property, both before and after the

condemnation, is for agricultural or recreational/rural residential use.



                                                  2
        Case 4:19-cv-02885 Document 111 Filed on 07/28/20 in TXSD Page 3 of 6




         4.    The appropriate valuation methodology is the use of comparable sales of similar

unimproved vacant land. Comparable sales in the market area reflect an unadjusted sales price

range of $18,956 to $28,802 per acre. After the application of adjustments to account for material

differences between the Mendoza Property and the comparable sales, the indicated per unit market

value for the fee simple interest in the Mendoza Property, as of December 16, 2019, is $27,500 per

acre.

         5.    A portion of the Mendoza Property is encumbered with a preexisting transmission

line easement. It is appropriate to discount this part of the Mendoza property by 75% to reflect

the rights already extinguished by the transmission line.

         6.    The market value of the Mendoza Property, before acquisition of any easements by

Gulf South, is $73,893, calculated as follows:




         7.    Gulf South seeks to acquire 0.19 acre for a permanent easement for its Pipeline (the

“Acquisition Parcel”). A portion of the Acquisition Parcel totaling 0.020 acre lies within the

preexisting transmission line easement.

         8.    The highest and best use of the remainder of the Mendoza Property, after

condemnation of the Acquisition Parcel, will remain the same as before the acquisition.

         9.    Because the proposed acquisition is not an independent economic unit, the per acre

value of the Acquisition Parcel to be acquired is the same as the land value of the Mendoza

Property.
                                                 3
     Case 4:19-cv-02885 Document 111 Filed on 07/28/20 in TXSD Page 4 of 6




       10.     The diminution in value of the Acquisition Parcel totals $2,407, calculated as

follows:




       11.     There is no decrease in value to the remainder of the Mendoza Property as a result

of the condemnation of the Acquisition Parcel.

       12.     A 0.6 acre temporary workspace (“TWS”) easement will be needed by Gulf South

during the construction of the Pipeline. This easement will be used for a short period during actual

construction of the Pipeline, but it is appropriate to calculate the value of that easement as though

the TWS were being rented for 18 months.

       13.     The appropriate technique for determining the appropriate value for the temporary

use of the TWS is the typical rate of return required by a property owner when leasing out property.

       14.     A rate of 10 % per year is appropriate for the Mendoza Property.

       15.     0.6 acres of TWS x $27,500 per acre x 18 months x 10% = $2,475.

       16.     The total just compensation owed for a permanent easement on 0.19 acres and a

TWS easement on 0.6 acres of the Mendoza Property is $2,407 plus $2,475, which totals $4,882.



                                                 4
      Case 4:19-cv-02885 Document 111 Filed on 07/28/20 in TXSD Page 5 of 6




II.    Conclusions of Law

       1.      Texas law controls the method of calculating damages. See Ga. Power Co. v.

Sanders, 617 F.2d 1112, 1124 (5th Cir. 1980); Miss. River Transmission Corp. v. Tabor, 757 F.2d

662, 665 n.3 (5th Cir. 1985).

       2.      When only part of an owner’s land is taken for an easement, the measure of

damages is the fair market value of the part taken at the time of the taking, plus any diminution in

value to the remainder of the land. Exxon Pipeline Co. v. Zwahr, 88 S.W.3d 623, 627 (Tex. 2002).

       3.      The date of taking is the date on which the condemnor lawfully takes actual

possession or takes constructively by depositing funds in the court’s registry. See City of Fort

Worth v. Corbin, 504 S.W.2d 828, 830 (Tex. 1974); City of Harlingen v. Estate of Sharboneau, 48

S.W.3d 177, 186 (Tex. 2001) (Baker, J., concurring).

       4.      Market value is “the price which the property would bring when it is offered for

sale by one who desires, but is not obliged to sell, and is bought by one who is under no necessity

of buying it, taking into consideration all of the uses to which it is reasonably adaptable and for

which it either is or in all reasonable probability will become available within the reasonable

future.” City of Austin v. Cannizzo, 267 S.W. 2d 808, 815 (Tex. 1954).

       5.      The total amount of just compensation for Gulf South’s condemnation for a

permanent easement on 0.19 acres and a TWS easement on 0.6 acres of the Mendoza Property is

$2,407 plus $2,475, which equals $4,882.

       6.      The court finds that the total amount of just compensation for Gulf South’s

condemnation for a permanent easement on 0.19 acres and a TWS easement on 0.6 acres of the

Mendoza Property is $2,407 plus $2,475, totaling $4,882.


                                                 5
                    Case 4:19-cv-02885 Document 111 Filed on 07/28/20 in TXSD Page 6 of 6




                      7.      The court orders that of the $7,323 that Gulf South deposited with the Clerk of

               Court, $2,441will be returned to Gulf South.

                      8.      The remaining $4,882 deposited by Gulf South will remain on deposit in the

               registry of the Court, available for distribution to Mendoza on application.

                      Final judgment in condemnation is entered by separate order.

                      SIGNED on July 28, 2020, at Houston, Texas.


                                                              _______________________________________
                                                                           Lee H. Rosenthal
                                                                    Chief United States District Judge




                                                                6


Kathy Nguyen
 7/28/2020
